Citation Nr: 1439064	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-33 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected peripheral neuropathy of the right upper extremity.

2.  Entitlement to a rating in excess of 10 percent for the service-connected peripheral neuropathy of the left upper extremity.

3.  Entitlement to a rating in excess of 20 percent for the service-connected frostbite of the left foot.

4.  Entitlement to a rating in excess of 20 percent for the service-connected frostbite of the right foot.

5.  Entitlement to a rating in excess of 20 percent for the service-connected frostbite of the right hand.

6.  Entitlement to a rating in excess of 20 percent for the service-connected frostbite of the left hand.

7.  Entitlement to an effective date prior to March 4, 2008, for the assignment of a compensable rating for the service-connected residuals of frostbite of the right hand.

8.  Entitlement to an effective date prior to March 4, 2008, for the assignment of a compensable rating for the service-connected residuals of frostbite of the left hand.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1982 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the RO.  

The Veteran requested a Board hearing on his August 2009 Substantive Appeal, but withdrew that request in October 2009.  38 C.F.R. § 20.704(e) (2013).

The issues of increased ratings for the service-connected frostbite residuals and peripheral neuropathy, as well as the claim for a TDIU rating, are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 1996 rating decision, the Veteran's single 10 percent rating for the service-connected residuals of frostbite of both hands was reduced to a noncompensable rating, effective on August 26, 1996; he was provided with notice of that rating decision, properly mailed to his last known address, in October 1996.

2.  The Veteran did not file a timely Notice of Disagreement concerning the October 1996 rating decision, and VA did not receive additional relevant evidence within a year of notice of that decision.

3.  The Veteran's next communication that could be construed as a claim for increased was a VA Form 21-4138 dated on February 28, 2008 and was received by VA on March 4, 2008; no evidence of increased pathology was noted within a year prior to the claim.


CONCLUSIONS OF LAW

1.  An effective date prior to March 4, 2008, the date of claim, for a compensable rating for the service-connected residuals of frostbite of the right hand is not assignable by law.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.104, 3.155, 3.156, 3.400, 19.25, 20.302, 20.1103 (2013).

2.  An effective date prior to March 4, 2008, the date of claim, for a compensable rating for the service-connected residuals of frostbite of the left hand is not assignable by law.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.104, 3.155, 3.156, 3.400, 19.25, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Veteran's claim for an earlier effective date derives from a partial grant of his claim for an increased rating for his residuals of frostbite.  In March 2008, VA provided notice to the Veteran addressing the type of evidence needed to substantiate his increased rating claim, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Thus, the duty to notify has been met.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of relevant treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains the Veteran's VA treatment and examination records, as well as the documentation of the date of receipt of his claim for increase.  

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  

For these reasons, no further assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).



Effective Dates

The Veteran asserts that he should be assigned compensation back to the date of his discharge from the Army (July 15, 1983) for the service-connected frostbite residuals of both hands.  

Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on a claim for increase is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).

Although the Veteran was previously assigned a 10 percent rating for the service-connected residuals of frostbite of the right and left hands from the date of his discharge from service in 1983, the RO reduced his evaluation to a noncompensable rate in an October 1996 rating decision, effective on August 26, 1996.  

In October 1996, VA sent the Veteran notice of that rating decision to his last known address (i.e., the New Street address in [redacted], South Carolina that he indicated on his August 1996 claim for increase).  While that notice was returned to VA in November 1996 with the reason for return marked by the Post Office as "No Receptacle," VA fully complied with the requisite notice regulations in its attempts to inform the Veteran of the proposed action.  See 38 C.F.R. §§ 3.1(q) (defining "notice" as "written notice sent to a claimant . . . at his or her latest address of record."), 19.25 (providing that the AOJ is to provide a claimant with notice of the right to appeal).

The Veteran did not file a Notice of Disagreement concerning the October 1996 rating decision, and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Veteran has not contended that he ever attempted to appeal from the October 1996 decision that reduced his rating.  

Under the controlling law and regulations, the effective date of an award of compensation based on a claim for increase is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of the receipt of claim.  38 C.F.R. § 3.400(o).  

The Board has reviewed the claims file for any document, submitted after the October 1996 rating decision, but before his March 4, 2008 claim, that could be considered a claim for an increased rating.  Lalonde v. West, 12 Vet. App. 377, 381 (1999).  

A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement[,] or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates "an intent to apply for one or more [VA] benefits" and (2) "identif[ies] the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a).  

The Board has found no communication from the Veteran to VA that could be construed as a claim for benefits prior to the informal claim submitted on March 4, 2008.  

Additionally, there are no records of treatment that could factually ascertain that his disability had increased at any time during the period of one year prior to his March 4, 2008 claim.  38 C.F.R. § 3.400(o).  

The most recent medical record available, prior to the March 2008 claim, was an October 1996 VA examination, and the Veteran has not identified any other records that might demonstrate an increase in disability during the interim period. 

The claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  

However, as an effective date earlier than the date of claim is not assignable, the appeal must be denied by operation of law. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The claim for an effective date prior to March 4, 2008, for a compensable rating for the service-connected residuals of frostbite of the right hand is denied.

The claim for an effective date prior to March 4, 2008, for a compensable rating for the service-connected residuals of frostbite of the left hand is denied.


REMAND

When VA undertakes to provide an examination, the examination, and ensuing report, must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the present case, the October 2009 VA examination and February 2010 addendum are inadequate to address the questions presented on appeal.  

The October 2009 nerve evaluation report failed to provide objective results concerning either frostbite residuals or peripheral neuropathy.  While a subsequent electromyography (EMG) was performed, demonstrating peripheral neuropathy of the lower extremities, no addendum was issued addressing the relevance of the EMG findings with respect to the disability picture.  

Additionally, while there is x-ray evidence associated with the claims file of orthopedic abnormalities of the hands and feet, no medical opinion has been issued to address whether those changes are attributable to the service-connected frostbite residuals.  A new examination is warranted to fully assess the severity of the Veteran's service-connected disabilities.

The Veteran indicated at the October 2009 examination that he is unemployed due to his service-connected disabilities, and thus the issue of entitlement to a TDIU is raised under Rice v. Shinseki, 22 Vet. App. 447 (2009) and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  This issue is inextricably intertwined with the claims for increased ratings.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter advising him about what is needed to substantiate a claim for a TDIU rating.

2. The AOJ also should ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

3.  The AOJ then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected frostbite residuals and disability of the peripheral nerves.  

The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA, and VBMS, and he or she must specify in the report that those sources were reviewed.  

In accordance with the latest worksheets for rating disabilities of the upper and lower extremities (worksheets that adequately address frostbite residuals and neurological disabilities), the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  

The examiner must specifically address whether the orthopedic abnormalities of the hands and feet are caused or aggravated (permanently made worse) by the service-connected frostbite residuals.

The examiner must also specifically opine as to the impact of the service-connected disabilities on his employability, to include a detailed explanation of the functional impairment caused by the service connected pathology.  

In providing the requested opinion, the examiner must consider the degree of interference with the capacity for employment caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected.  The requested opinion must also take into consideration the relevant employment and educational history.

A complete rationale for any opinions expressed must be provided.

4.  After completing the request development to the extent possible, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive  Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


